
	
		II
		112th CONGRESS
		2d Session
		S. 3459
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2012
			Mr. Bingaman (for
			 himself, Mr. Alexander, and
			 Mr. Durbin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Department of Energy High-End Computing
		  Revitalization Act of 2004 to improve the high-end computing research and
		  development program of the Department of Energy, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Department of Energy High-End
			 Computing Improvement Act of 2012.
		2.Renaming of
			 Act
			(a)In
			 generalSection 1 of the
			 Department of Energy High-End Computing Revitalization Act of 2004 (15 U.S.C.
			 5501 note; Public Law 108–423) is amended by striking Department of Energy High-End Computing Revitalization Act
			 of 2004 and inserting Department of Energy High-End Computing Act of
			 2012.
			(b)Conforming
			 amendmentSection 976(a)(1) of the Energy Policy Act of 2005 (42
			 U.S.C. 16316(1)) is amended by striking Department of Energy High-End
			 Computing Revitalization Act of 2004 and inserting Department of Energy High-End Computing Act of
			 2012.
			3.DefinitionsSection 2 of the
			 Department of Energy High-End Computing Act
			 of 2012 (15 U.S.C. 5541) is amended—
			(1)by redesignating paragraphs (2) through (5)
			 as paragraphs (3) through (6), respectively;
			(2)by striking
			 paragraph (1) and inserting the following:
				
					(1)DepartmentThe
				term Department means the Department of Energy.
					(2)Exascale
				computingThe term exascale computing means
				computing through the use of a computing machine that performs near or above 10
				to the 18th power floating point operations per
				second.
					;
				and
			(3)in paragraph (6)
			 (as redesignated by paragraph (1)), by striking , acting through the
			 Director of the Office of Science of the Department of Energy.
			4.Department of
			 Energy high-end computing research and development programSection 3 of the
			 Department of Energy High-End Computing Act
			 of 2012 (15 U.S.C. 5542) is amended—
			(1)in subsection (a)(1), by striking
			 program and inserting coordinated program across the
			 Department;
			(2)in subsection
			 (b)(2), by striking , which may and all that follows through
			 architectures; and
			(3)by striking
			 subsection (d) and inserting the following:
				
					(d)Exascale computing program
						(1)In
				generalThe Secretary shall conduct a research program (referred
				to in this subsection as the program) to develop 1 or more
				exascale computing machines to promote the missions of the Department.
						(2)CoordinationIn
				carrying out the program, the Secretary shall coordinate the development of 1
				or more exascale computing machines across all applicable agencies of the
				Department.
						(3)CodesignThe
				Secretary shall carry out the program through an integration of application,
				computer science, and computer hardware architecture using public-private
				partnerships to ensure that, to the maximum extent practicable, 1 or more
				exascale computing machines are capable of solving Department target
				applications and scientific problems.
						(4)Merit
				reviewThe development of 1 or more exascale computing machines
				shall be conducted through a merit review process.
						(5)Annual
				reportsAt the time of the budget submission of the Department
				for each fiscal year, the Secretary shall submit to Congress a report that
				describes funding for the exascale computing program as a whole by functional
				element of the Department and critical
				milestones.
						.
			5.Authorization of
			 appropriationsSection 4 of
			 the Department of Energy High-End Computing
			 Act of 2012 (15 U.S.C. 5543) is amended—
			(1)by striking
			 this Act and inserting section 3(d); and
			(2)by striking paragraphs (1) through (3) and
			 inserting the following:
				
					(1)$110,000,000 for
				fiscal year 2013;
					(2)$220,000,000 for
				fiscal year 2014; and
					(3)$300,000,000 for
				fiscal year
				2015.
					.
			
